Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 11/23/22 is acknowledged.
Election/Restrictions
Applicant’s election of Group I (claims 1-20 and 25-29) in the reply filed on 11/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants further elect the species wax, and in particular ceresin wax, for the non-surfactant hydrophobic compound.
Claims 1--29 are pending.
Claims 6, 21-23 are withdrawn.
Claims 1-5, 7-20 and 25-29 have been considered for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/10 and 10/26/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 16-19, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7709025 to Fegely et al.
Fegely teaches enteric film coating for orally ingestible substrates such as tablets and dietary supplements comprising an ethylcellulose dispersion and sodium alginate (abstract, col. 2, l 2-21). Fegely teaches sodium alginate in a concentration of 0.5 to 10% (col. 3, l 33-39). The coating further comprises surfactants or emulsifiers such as non-ionic surfactants such as glyceryl monostearate, glyceryl monostearate and other fatty acid esters, as well as waxes such as beeswax, carnauba wax etc (col. 4, l 23-60). Fegely teaches that the emulsifier makes up 0.1% to 10% (col. 4, l 61-65). For claim 13, Fegely teaches applying a seal coating before applying the above coating comprising alginate. Instant claim 13 does not specify the stabilizing substance and hence the seal coat of Fegely meets claim 13. 
 For claims 16 and 17, Fegely teaches tablets and dietary supplement over which the film is coated. For claims 25 and 26, Fegely further teaches inclusion of auxiliary ingredients such as flow aids, detackifiers etc., which read on bulking agents; and flavorants such as taste masking agent (col. 4, last lines to col. 5, l 3); colorants (col. 5, l 4-11). Fegely exemplifies a film coating comprising sodium alginate. For claims 18-19, instant claims do not specify any dosage form. However, Fegely teaches a garlic core that is coated with a coating, wherein the composition shows faster disintegration times at pH 6.8 (see col. 8), whereas an additional layer of Opadry increases the disintegration times (col. 9). Thus, one can construe that the core of composition (taught by Fegely meets instant claims 18-19). Thus, Fegely anticipates instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 7709025 to Fegely et al., in view of US 3438797 to Allen Biddle Jr. and WO2010/035245 to Nakhat et al.
	Fegely, discussed above, teaches instant coating composition comprising alginate and a non-ionic surfactant. For the claimed specific non-ionic surfactants of claims 7, Fegely does not teach the specific surfactant. However, Fegely suggests the claimed non-ionic surfactants. The coating further comprises surfactants or emulsifiers such as non-ionic surfactants such as glyceryl monostearate, glyceryl monostearate and other fatty acid esters, as well as waxes such as beeswax, carnauba wax etc (col. 4, l 23-60). Fegely does not exemplify or clearly envisage a combination of polyuronic acid salt and the non-ionic surfactant of claims 7-8. 
	In this regard, Allen teaches method of preparing tablets comprising a wax coating (col. 2, l 9-13). The wax layer is an emulsion and includes paraffin wax, carnauba wax etc., obtained by emulsification of wax with a non-ionic surfactant such as mono or diglycerides of fat forming fatty acids (col. 2, l 48-58). Example 1 describes paraffin wax, sorbitan monostearate in equal amounts. Example 5 teaches 4.6% of paraffin wax and 1.55 of sorbitan trioleate. Allen teaches that applying wax coating for providing a polish and further provide a good bonding of the resulting wax coating and the underlying coatings such as sugar coat (col. 2, l 14-29). Allen teaches that the emulsifying agents in the wax emulsions provide the most stable emulsion (col. 3, l 5-17). 
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a wax additive taught by Fegely in the coating layer comprising alginic acid salt because while Fegely generally suggests inclusion of wax as a suitable additive, Allen teaches that a wax emulsion coating comprising wax and a non-ionic surfactant provides a stable emulsion and also provides good, stable and uniform polish coating.   
In this regard, WO2010/035245 see [claim 19-20], which teaches a rate controlling polymer coating over a drug containing composition, wherein the coating comprises one or more of polyuronic acid salts and waxes. Thus, one of an ordinary skill in the art before the effective filing date of the instant invention would have further expected to provide a rate controlling effect with the combination of wax emulsion of Allen in the teachings of Fegely  
Further, Fegely teaches inclusion of substances such as citric acid (meet instant claims 14 and 15) for providing taste or odor masking (col. 4, l 66-67). While Fegely does not state citric acid for the claimed effect, a compound and its properties are inseparable and citric acid not only would have provided taste masking and also provides the claimed effect.
For the claimed amounts and ratios of polyuronic acid, wax and non-ionic surfactant, Fegely teaches sodium alginate in a concentration of 0.5 to 10% (col. 3, l 33-39) and Fegely teaches that the emulsifier makes up 0.1% to 10% (col. 4, l 61-65).  Example 1 describes paraffin wax, sorbitan monostearate in equal amounts. Example 5 teaches 4.6% of paraffin wax and 1.55 of sorbitan trioleate. Even though the references fail to teach the exact claimed ratios of claims 9-10, 12 and 20, one of an ordinary skill in the art would have been motivated to optimize the amounts of alginate salts, wax and a non-ionic surfactant in the coating composition of Fegely so as to provide a good polish and a stable coating owing to the presence of wax and a nonionic surfactant emulsion, that provides good adhesion to the tablet or edible composition.


Claim(s) 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 7709025 to Fegely et al., in view of US 3438797 to Allen Biddle Jr. and WO2010/035245 to Nakhat et al., as applied to claims 1-5, 7-20 and 25-26  above, and further in view of WO 2004/056336 to Jain et al (cited on IDS dated 10/26/18).
Fegely, Allen and Nakhat does not teach the claimed additional layer of claims 27-29.
The teachings of Jain have been relied upon. Jain teaches controlled release multiple unit delivery system comprising a core and an outer surface a first coating layer and a second layer that is a rate controlling coating layer, the second layer comprising one or more enteric polymers (abstract). The rate controlling layers includes polymers such as Eudragit and waxes (lines bridging p 3-4). Jain teaches that one or more layers also comprise nonionic surfactant, that include glycerol fatty acid esters (page 4-5), binders such as sodium alginate, disintegrants such as wax (p 5, l 6-19 & p 9). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the tablets or dietary supplementals of Fegely  comprising a alginate and also wax and nonionic surfactants emulsion (Allen and Nakhat)  and further employ multiple rate controlling layers such as that taught by Jain, wherein inner layers also include lipophilic layer comprises wax, nonionic surfactant and  alginate (Fegely in view of Allen and Nakhat) because Jain suggests providing multiple rate controlling layers comprising alginate, wax and nonionic surfactants for providing a sustained release of the active agent (such as carvedilol) present in the core (p 11, l 27-p 12, l 9) and thus help the desired release profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611